     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                              )   Case No.: 1:18-cv-01679-GSA
     ELVA HUANTE,                                               )
13                                                              )
                       Plaintiff,                               )   STIPULATION AND ORDER FOR
14                                                              )   REMAND PURSUANT TO SENTENCE
          vs.                                                   )   FOUR OF THE SOCIAL SECURITY ACT
15   ANDREW SAUL,                                               )
     Commissioner of Social Security,                           )
16                                                              )
                                                                )
17                     Defendant.                               )
                                                                )
18
19            IT IS HEREBY STIPULATED, by and between Elva Huante (Plaintiff) and Andrew
20
     Saul, Commissioner of Social Security (the Commissioner or Defendant), through their
21
     respective counsel of record, that this action be remanded for further administrative action
22
23   pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),

24   sentence four.
25            On remand, the Appeals Council will remand the case to an administrative law judge
26
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical
27
     evidence, including, but not limited to, all medical-source opinion evidence concerning physical
28


     Stip. & Prop. Order for Remand.; 1:18-cv-0101679-GSA   1
     and mental impairments, and explain the weight given to the opinion evidence. The Appeals
 1
 2   Council will instruct the ALJ to reassess Plaintiff’s subjective statements about symptoms. The

 3   Appeals Council will instruct the ALJ to take further action, as warranted, to complete the
 4
     administrative record and resolve the above issues.
 5
              The parties further request that the Clerk of the Court be directed to enter a final
 6
 7   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the

 8   Commissioner.
 9                                                          Respectfully submitted,
10
     Dated: September 11, 2019                              /s/_Jonathan Pena_________________________
11                                                          JONATHAN PENA
                                                            Attorney for Plaintiff
12                                                          (signature authorized via email on
13                                                          September 11, 2019)

14
15                                                          McGREGOR W. SCOTT
16                                                          United States Attorney
                                                            DEBORAH LEE STACHEL
17                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
18
19                                                By:       /s/ Carol S. Clark
                                                            CAROL S. CLARK
20                                                          Special Assistant U.S. Attorney
21                                                          Attorneys for Defendant
22
23
     IT IS SO ORDERED.
24
25       Dated:       September 12, 2019                                    /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
26
27
28


     Stip. & Prop. Order for Remand.; 1:18-cv-0101679-GSA   2
